         Case 2:20-cv-01050-MV-CG Document 40 Filed 04/15/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

ANTONIO AGUIRRE CHAVEZ, et al.,

                Plaintiffs,

v.                                                       No. CV 20-1050 MV/CG

WPX ENERGY PERMIAN, LLC, et al.,

                Defendants.

                 ORDER GRANTING MOTION TO EXTEND DEADLINES

        THIS MATTER is before the Court on Defendant WPX Energy Permian, LLC’s

Unopposed Motion to Extend Pretrial Deadlines (the “Motion”), (Doc. 37), filed April 14,

2021. In the Motion, Defendant explains that “additional time is needed to acquire

Plaintiff Longoria’s medical records not received due to objections from certain

healthcare providers regarding Mr. Longoria’s form of signature and to investigate

recently produced supplemental discovery.” (Doc. 37 at 1). As a result, the parties

request to modify the dates and deadlines set forth in the Court’s Scheduling Order,

(Doc. 23). The Court, having reviewed the Motion and noting it is unopposed, finds the

Motion is well-taken and shall be GRANTED.

        IT IS THEREFORE ORDERED that the Court’s Scheduling Order, (Doc. 23),

shall be modified as follows:

     1. The deadline for completion of discovery shall be extended to July 30, 2021;

     2. The deadline for discovery motions shall be extended to August 23, 2021;

     3. The deadline for other pretrial motions shall be extended to September 1, 2021.

     4. The deadline for the plaintiffs’ pretrial order shall be extended to October 18,

        2021;
       Case 2:20-cv-01050-MV-CG Document 40 Filed 04/15/21 Page 2 of 2




   5. The deadline for the defendants’ pretrial order shall be extended to November 1,

      2021.

      All other deadlines contained in the Court’s Scheduling Order, (Doc. 23), remain

in effect unless amended by further order of the Court.

      IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
